Name: Commission Regulation (EEC) No 3587/87 of 30 November 1987 fixing the rate of the aid for dried fodder
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 339/231 . 12. 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3587/87 of 30 November 1987 fixing the rate of the aid for dried fodder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 5 thereof, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by Regulation (EEC) No 1960/87 (2), and in particular Article 5 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas, under Article 5 ( 1 ) of Regulation (EEC) No 1117/78 , when the guide price is higher than the average world market price, aid is given for dried fodder as described under Article 1 (b) and (c) of that Regulation obtained from fodder plants harvested in the Commu ­ nity ; whereas this aid is equal to a percentage of the difference between these two prices for dehydrated fodder and for protein concentrates ; whereas the aid for fodder otherwise dried includes an amount to be deducted ; Whereas this percentage and the guide price were fixed by Council Regulation (EEC) No 1961 /87 of 2 July 1987 fixing the guide price for dried fodder for the 1987/88 marketing year (3) ; Whereas Commission Regulation (EEC) No 2334/87 (4), fixed the rate referred to in Article 5 (2) of Regulation (EEC) No 1117/78 ; Whereas, in the absence of the guide price for dried fodder and of the percentages referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1988/89 marketing year, the rate of the aid in case of advance fixing for the months concerned has been obtainable only provisionally and should be confirmed or replaced once the guide price and the percentages referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1988/89 marketing year are known ; Whereas the average world market price is determined for a bulk pelleted product, delivered to Rotterdam, of the standard quality for which the guide price has been fixed ; Whereas, under Council Regulation (EEC) No 1417/78 of 19 June 1978 on the aid system for dried fodder (*), as last amended by Regulation (EEC) No 1173/87 (*), the average world market price for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 is to be determined on the basis of the most favourable actual purchase possibilities excepting those which cannot be considered representative of the real market trend ; whereas offers and quotations recorded during the first 25 days of the month in question for quantities that can be delivered during the following calendar month are to be used ; whereas the average world market price thus deter ­ mined is used to fix the supplementary aid rate applicable on the following month ; Whereas the necessary adjustments must be made in the case of offers and quotations not of the type referred to above ; whereas these adjustments were defined in Article 3 of Commission Regulation (EEC) No 1528/78 of 30 June 1978 laying down detailed rules for the application of the system of aid for dried fodder f7), as last amended by Regulation (EEC) No 2334/87 (8); Whereas, when no offer of or quotation for the products described in the first indent of Article 1 (b) of Regulation (EEC) No 1117/78 can be used to determine the average world market price, it is to be determined from offers on the world market of, and quotations on, the exchanges important for international trade for the products described in the second indent of Article 1 (b) of Regula ­ tion (EEC) No 1117/78 ; Whereas, under Article 3 of Regulation (EEC) No 1417/78 , when no offer or quotation can be used to deter ­ mine the average world market price, this price is deter ­ mined on the basis of he sum of the value of competing products ; whereas those products are defined in Article 3 (3) of Regulation (EEC) No 1528/78 ; Whereas, under Article 11 of Regulation (EEC) No 1417/78 , when forward prices differ from that applying in the month when the application is lodged, the aid rate is adjusted by a correcting amount calculated from the trend of forward prices ; Whereas the correcting amount is equal to the difference between the average world market price and the average forward world market price multiplied by the percentage fixed in Article 3 of Council Regulation (EEC) No 1315/85 (9) ; whereas when for one of the months fol ­ lowing that of the introduction of aid the average forward world market price cannot be determined by applying the criteria specified in Article 1 of Regulation (EEC) No 1417/78 , the price determined for the previous month is used to calculate the difference ; whereas when for two or more consecutive months following that of the introduc ­ tion of aid, the average forward world market prices cannot be determined by applying the criteria set out in Article 1 of Regulation (EEC) No 1417/78 , the prices for the months in question are determined by applying the criteria laid down in Article 3 of Regulation (EEC) No 1417/78 ; Whereas, where the average world market price is deter ­ mined in accordance with Article 3 of Regulation (EEC)(  ) OJ No L 142, 30. 5. 1978 , p. 1 . (2) OJ No L 184, 3 . 7 . 1987, p. 6 . (3 OJ No L 184, 3 . 7. 1987, p. 7 . (4) OJ No L 210, 1 . 8 . 1987, p . 63 . (*) OJ No L 171 , 28 . 6. 1978, p . 1 . M OJ No L 113, 30. 4. 1987, p . 13 . 0 OJ No L 179, 1 . 7 . 1978, p . 10 . (8) OJ No L 210, 1 . 8 . 1987, p. 63 . 0 OJ No L 137, 27. 5 . 1985, p . 28 . No L 339/24 Official Journal of the European Communities 1 . 12. 87 No 1417/78 , the corrective amount must be equal to the difference between the average world market price and the average forward world market price determined by applying the criteria laid down in Article 3 (3) of Regula ­ tion (EEC) No 1528/78 and valid for delivery during a month other than that in which the aid is introduced, adjusted by the percentage fixed under Article 5 (2) of Regulation (EEC) No 1117/78 for the product concerned ; whereas where the average forward world market price for one or more months cannot be determined by applying the criteria laid down in Article 3 (3) of Regulation (EEC) No 1528/78 , the corrective amount must be fixed for the month or months in question at a level such that the aid is equal to zero ; Whereas, if the aid system is to operate normally, refunds should be calculated on the following basis ;  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 ('), as last amended by Regula ­ tion (EEC) No 1636/87 (2) ;  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded over a given period in rela ­ tion to the Community currencies referred to in the previous indent and the aforesaid coefficient ; Whereas, pursuant to Articles 120 (2) and 306 (2) of the Act of Accession , the aid applicable in these two Member States is to be adjusted by an amount equal to the inci ­ dence of customs duties on imports of these products from third countries ; whereas, in addition, in Spain the amount is to be adjusted by the difference, multiplied by the percentage and the amount referred to in Article 5 (2) of Regulation (EEC) No 1117/78 , between the guide price applied in Spain and the common guide price ; Whereas, as the result of the applications of all these provisions to the offers and quotations which the Commission has recorded, the rate of the aid for dried fodder must be fixed as indicated in the table annexed to this Regulation , HAS ADOPTED THIS REGULATION : Article 1 1 . The rate of the aid referred to in Article 5 (3) of Regulation (EEC) No 1117/78 is fixed in the Annex to this Regulation . 2. The rate of the aid in case of advance fixing for May and June 1988 shall , however, be confirmed or replaced with effect from 1 December 1987 to take into account the guide price which is fixed for dried fodder and the percentages referred to in Article 5 of Regulation (EEC) No 1117/78 for the 1988/89 marketing year. Article 2 This Regulation shall enter into force on 1 December 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 November 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 164, 24. 6 . 1985, p . 1 . (2) OJ No L 153, 13 . 6 . 1987, p . 1 . 1 . 12. 87 Official Journal of the European Communities No L 339/25 ANNEX to the Commission Regulation of 30 November 1987 the rate of the aid for dried fodder Aid applicable from 1 December 1987 to dried fodder (ECU/tonne) ' Dehydrated fodder ex 12.10 B Protein concentrates ex 23.06 B Fodder otherwise dried ex 12.10 B Spain Portugal Other Member States Spain Portugal Other Member States Aid 74,548 94,756 96,608 31,548 51,756 53,608 Aid in case of advance fixing for the month of : I (ECU/tonne) January 1988 73,937 94,131 95,997 30,937 51,131 Sl?97 February 1988 74,100 94,298 96,160 31,100 51,298 53,160 March 1988 74,100 94,298 96,160 31,100 51,298 53,160 April 1988 74,364 94,568 96,424 31,364 51,568 53,424 May 1988 77,191 97,458 99,251 34,191 54,458 56,251 June 1988 (') 77,191 97,458 99,251 34,191 54,458 56,251 July 1988 (2) 0,000 0,000 0,000 0,000 0,000 0,000 August 1988 (2) 0,000 0,000 0,000 0,000 0,000 0,000 September 1988 (2) 0,000 0,000 0,000 0,000 0,000 0,000 October 1988 (2) 0,000 0,000 0,000 0,000 0,000 0,000 (') Subject to the fixing for the 1988/89 marketing year of the guide price for dried fodder and of the percentages mentioned in Article 5 of Regulation (EEC) No 1117/78 and related measures . (*) In accordance with Article 6 (b) of Regulation (EEC) No 1528/78 .